DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 6, 12, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kade (US 2009/0157276) in view of Rebhan (US 2016/0304092), and Laur (US 2018/0292836)
As to claim 2 Kade discloses a vehicle control device comprising one or more processors that execute computer-executable instructions stored in a memory,
wherein the one or more processors execute the computer-executable instructions to cause the vehicle control device to:
determine an inter-vehicle distance that is a distance between a host vehicle and preceding vehicle(Abstract “An adaptive cruise control system automatically sets a desired headway value upon system initiation. If a preceding vehicle is not detected the desired headway is established at a predetermined value. If a preceding vehicle is detected the control compares the actual headway to a predetermined minimum value and predetermined maximum value to select a desired headway.”) and
perform a following control with respect to the preceding vehicle based on the inter-vehicle distance determined (Abstract “Following the desired headway value being established, the value is stored in the control and the adaptive cruise control system begins customary operations.”),.
Kade does not explicitly disclose wherein the following control includes a first control state, and a second control state in which a burden on a driver is lighter than in the first control state, or in which a degree of automation is higher than in the first control state, and 
Rebhan teaches wherein the following control includes a first control state, and a second control state in which a burden on a driver is lighter than in the first control state, or in which a degree of automation is higher than in the first control state(Paragraph 56 “The extension or reduction of the current (preset) gap indicated by the adaptation indicators can be carried out, for example, by changing between predetermined gap settings (variant 1) or by switching from constant gap values to continuous gap values (variant 2).”), 
a minimum value of the inter-vehicle distance in the second control state is greater than a minimum value of the inter-vehicle distance in the first control state(Paragraph 100 “FIG. 4A illustrates a first traffic situation that corresponds to the first traffic situation shown in FIG. 1A. In FIGS. 4A and 4B, the ego-vehicle E is equipped with the driver assistance system according to the present invention and a desired gap is preset by the driver of the ego-vehicle E. In FIGS. 4A and 4B, the traffic densities are different and the ego-vehicle E follows the ACC target vehicle A with an automatically adapted gap t.sub.GAP. In this example the gap t.sub.GAP is chosen according to the traffic situation. As shown in FIG. 4A, the system chooses a larger gap for the light traffic to ensure high comfort, high safety driving. In FIG. 4B the system reduces the gap in dense traffic. This leads to higher acceptance by other drivers, reduces cut-ins from adjacent lanes and minimizes “pushing” of the ego-vehicle's successor P.”).
a maximum adjustable range of the inter-vehicle distance configured to be adjusted by the inter-vehicle distance determination unit in the second control state is narrower than a maximum adjustable range of the inter-vehicle distance configured to be adjusted by the inter-vehicle distance determination unit in the first control state(Paragraph 57 “variant 1, if traffic situation assessment unit 8 suggests to reduce the selected gap and, for example, gap setting G2 out of the gap settings “G1”: 2s; “G2”: 2,2s; “G3”: 2,4s; “G4”: 2,6s; and “G5”: 2,8s has been chosen by the user, gap setting “1” (=2s) is chosen by the target gap computing unit 7. In other words, the target gap computing unit 7 switches from gap setting n (if n>n.sub.min) to gap setting n−1, if traffic situation assessment unit 8 suggests to reduce the gap and the target gap computing unit 7 switches from gap setting n (if n<n.sub.max) to gap setting n+1, if traffic situation assessment unit 8 suggests to enlarge the selected gap.”).
It would have been obvious to one of ordinary skill to modify Kade to include the teachings of having different control states for the purpose of automating the control of the distance between the preceding vehicle and the host vehicle.
Rebhan clearly teaches of a minimum value of the inter-vehicle distance in the second control state is greater than a minimum value of the inter-vehicle distance in the first control state as shown above.  However as a further clarification the examiner would like to introduce a new reference.
Laur teaches a minimum value of the inter-vehicle distance in the second control state is greater than a minimum value of the inter-vehicle distance in the first control state as shown above.  However as a further clarification the examiner would like to introduce a new reference (Abstract “The controller is in communication with the automation-detector. The controller operates the host-vehicle in accordance with an operation-rule that is selected based on the automation-level of the other-vehicle. For example, the controller operates the host-vehicle to follow the other-vehicle at a first-distance when the automation-level is an autonomous-mode, and follow the other-vehicle at a second-distance greater than the first-distance when the automation-level is a manual-mode, i.e. human-driven.”)
It would have been obvious to one of ordinary skill to modify Kade to include the teachings of having different control states for the purpose of automating the control of the distance between the preceding vehicle and the host vehicle.
As to claim 4 Kade discloses a vehicle control device, wherein the one or more processors further cause the vehicle control device to: determine a relative positional relationship between the host vehicle and the preceding vehicle based on an operation made by a user(Abstract), and
determine the inter-vehicle distance based on the relative positional relationship determined (Abstract).
As to claim 6 Rebhan teaches a vehicle control device wherein, in a case that the relative positional relationship is changed in one of the first control state and the second control state, wherein the one or more processors further cause the vehicle control device to determine the inter-vehicle distance based on the changed relative positional relationship in another of the first control state and the second control state(Paragraph 53-54).
As to claim 12 Rebhan teaches a vehicle control device wherein the inter-vehicle distance in the second control state when the relative positional relationship is minimum is longer than the inter-vehicle distance in the first control state when the relative positional relationship is minimum (Paragraph 58).
As to claim 17 the claim is interpreted and rejected as in claim 2.

Claims 8, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kade (US 2009/0157276) in view of Rebhan (US 2016/0304092), and Laur (US 2018/0292836) as applied to claim 1 above, and in further view of Schubert (US 2017/0259822)
As to claim 8 Schubert teaches a vehicle control device wherein, in a case that the relative positional relationship is changed while the host vehicle is stopped, wherein the one or more processors further cause the vehicle control device to apply the inter-vehicle distance, which is determined based on the changed relative positional relationship after the host vehicle has started (Paragraph 31-33).
It would have been obvious to one of ordinary skill to determine the intervehicle distance in a stop and go situation for the purpose of adapting the distance based on traffic situation. 	
As to claim 10 Schubert teaches a vehicle control device wherein the one or more processors further cause the vehicle control device to determine based on the relative positional relationship, the inter-vehicle distance for when the host vehicle is made to stop(Paragraph 31).

Response to Arguments
Applicant's arguments filed 8/25/2022 have been fully considered but they are not persuasive. 
On page 9 of the applicants arguments applicants argue that Kade does not disclose “the following control includes a first control state, and a second control state in which a burden on a driver is lighter than in the first control state, or in which a degree of automation is higher than in the first control state” that “a minimum value of inter-vehicle distance in the second control state is greater than a minimum value of the inter-vehicle distance in the first control state” and that “a maximum adjustable range of the inter-vehicle distance in the second control state is narrower than a maximum adjustable range of the inter-vehicle distance in the first control state.”
The examiner respectfully disagrees with the applicants arguments.  The applicant is reminded that the examiner interprets the claim with the broadest reasonable interpretation. Rebhan teaches a maximum adjustable range of the inter-vehicle distance configured to be adjusted by the inter-vehicle distance determination unit in the second control state is narrower than a maximum adjustable range of the inter-vehicle distance configured to be adjusted by the inter-vehicle distance determination unit in the first control state(Paragraph 57 “In variant 1, if traffic situation assessment unit 8 suggests to reduce the selected gap and, for example, gap setting G2 out of the gap settings “G1”: 2s; “G2”: 2,2s; “G3”: 2,4s; “G4”: 2,6s; and “G5”: 2,8s has been chosen by the user, gap setting “1” (=2s) is chosen by the target gap computing unit 7. In other words, the target gap computing unit 7 switches from gap setting n (if n>n.sub.min) to gap setting n−1, if traffic situation assessment unit 8 suggests to reduce the gap and the target gap computing unit 7 switches from gap setting n (if n<n.sub.max) to gap setting n+1, if traffic situation assessment unit 8 suggests to enlarge the selected gap.”).
In this case the gap is changed based on the traffic situation assessment.  For example the gap can be changed or increased if the traffic density decreases or decreased based on increasing traffic density (Paragraph 98).  If the traffic situation assessment unit suggests top reduce the gap the system selects a gap setting smaller than one that is selected by the user.  For example if the user selects a gap G2 the system chooses G1 setting.  Therefore the gap is smaller or narrower than in the first control state chosen by the user(gap from G2 to G1 ).
Rebhan teaches “the following control includes a first control state, and a second control state in which a burden on a driver is lighter than in the first control state(Paragraph 98 “Generally, the gap can be decreased in case of: increasing traffic density (e.g. proportional to number of observed vehicles) or the traffic density is within a certain range; traffic jam or slow-moving traffic (to maximize utilization of road capacity) and pushing of other vehicles, and can be increased in case of: decreasing traffic density (traffic density is within a certain range); strong oscillations in velocity of predecessor, other vehicles, or the ego-vehicle E; bad road condition, night time and curvy road.”).  With the use of the traffic situation assessment the system can reduce the burden of the driver by monitoring the traffic conditions in the environment around the vehicle and controlling the gap between the vehicles.
Rebhan further teaches or in which a degree of automation is higher than in the first control state” that “a minimum value of inter-vehicle distance in the second control state is greater than a minimum value of the inter-vehicle distance in the first control state(Paragraph 100 “FIG. 4A illustrates a first traffic situation that corresponds to the first traffic situation shown in FIG. 1A. In FIGS. 4A and 4B, the ego-vehicle E is equipped with the driver assistance system according to the present invention and a desired gap is preset by the driver of the ego-vehicle E. In FIGS. 4A and 4B, the traffic densities are different and the ego-vehicle E follows the ACC target vehicle A with an automatically adapted gap t.sub.GAP. In this example the gap t.sub.GAP is chosen according to the traffic situation. As shown in FIG. 4A, the system chooses a larger gap for the light traffic to ensure high comfort, high safety driving. In FIG. 4B the system reduces the gap in dense traffic. This leads to higher acceptance by other drivers, reduces cut-ins from adjacent lanes and minimizes “pushing” of the ego-vehicle's successor P.”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN K MUSTAFA whose telephone number is (571)270-1471. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IMRAN K. MUSTAFA
Primary Examiner
Art Unit 3668



/IMRAN K MUSTAFA/Primary Examiner, Art Unit 3668                                                                                                                                                                                                        
12/7/2022